DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-13 are pending and have been examined in this application. 
Information disclosure statement (IDS) has been filed on 11/24/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities: the limitation(s) “…the determining a next quadrant to which the robot is to move; and the searching the next quadrant…” in lines 14-15 appears to be a typographical error and should be “…the determining a next quadrant to which the robot is to move, and the searching the next quadrant” Appropriate correction is required.

Claim 12 is objected to because of the following informalities: the limitation(s) “…the determining a next quadrant to which the robot is to move; and the searching the next quadrant…” in lines 16-17 appears to be a typographical error and should be “…the determining a next quadrant to which the robot is to move, and the searching the next quadrant” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “setting module configured to obtain a map model of a set area”, “path planning module configured to plan an accompanying user path from a current position of the robot to a destination position based on the map model of the set area”, “accompanying monitoring module configured to monitor an accompanied user in real time” and “user searching module configured to, based on the accompanied user being lost, search for the accompanied user using a search model” in claim 11 and “quadrant dividing and inner/outer search point setting sub-module configured to divide the map model into four quadrants based on a plane rectangular coordinate system”, “search path piloting sub-module configured to detect that the robot travels straight along a current path until it meets an obstacle”, “target recognizing sub-module configured to determine a next quadrant to which the robot is to move according to the next movement direction of the robot” in claims 12-13. 
These modules invoke 35U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. The specification on paragraph 0045 merely recite that the term module is used to refer to an element that performs at least one function and such element may be implemented as hardware or software. Moreover, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 the recited limitation(s) “a set period of time” in line 13, “a next quadrant to which the robot is to move” in lines 14-15 are indefinite. It is unclear to the examiner if these limitations are referring to previously recited set period of time and next quadrant wo which the robot is to move or are new limitation. 
In claim 3, the recited limitation(s) “a movement trend of the robot being outward movement” in line 12 is indefinite. It is unclear to the examiner if this is referring to the previously recited trend movement of the robot or a different movement. Furthermore, the recited limitation(s) “based on the movement trend of the robot being a move within the current quadrant, determining the next target quadrant as the current quadrant” in lines16-17 is indefinite. It is unclear to the examiner if this is intended to recite that based on the movement tend of the robot being a move within the current quadrant, determining the current quadrant as the next target quadrant, or as recited determining the next target quadrant as the current quadrant, however the robot does not move to a different (next) target quadrant and it remains within the current quadrant, what next target quadrant is being determined as the current quadrant? 
In claim 4, the recited limitation “the order” in line 3 is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 5, the recited limitation “the lowest” in line 4 is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 11, the recited limitation(s) “setting module configured to obtain a map model of a set area”, “path planning module configured to plan an accompanying user path from a current position of the robot to a destination position based on the map model of the set area”, “accompanying monitoring module configured to monitor an accompanied user in real time” and “user searching module configured to, based on the accompanied user being lost, search for the accompanied user using a search model” are indefinite. It is not clear for the examiner what the structure of these modules is (hardware/software) and how they perform their functions, the specification must provide adequate algorithm to carry out the specialized functions of these modules. Appropriate correction is required.
In claim 12-13, the recited limitation(s) “quadrant dividing and inner/outer search point setting sub-module configured to divide the map model into four quadrants based on a plane rectangular coordinate system”, “search path piloting sub-module configured to detect that the robot travels straight along a current path until it meets an obstacle”, “target recognizing sub-module configured to determine a next quadrant to which the robot is to move according to the next movement direction of the robot” are indefinite. It is not clear for the examiner what the structure of these modules is (hardware/software) and how they perform their functions, the specification must provide adequate algorithm to carry out the specialized functions of these modules. Appropriate correction is required. Further in claim 12 line 15, the recited limitation(s) “a set period of time” in line 13, and “a next quadrant to which the robot is to move” in line 16 are indefinite. It is unclear to the examiner if these limitations are referring to previously recited set period of time and next quadrant wo which the robot is to move or are new limitation. Furthermore, in claim 13 the recited limitation(s) “a movement trend of the robot being outward movement” in line14 is indefinite. It is unclear to the examiner if this is referring to the previously recited trend movement of the robot or a different movement. Furthermore, the recited limitation(s) “based on the movement trend of the robot being a move within the current quadrant, determining the next target quadrant as the current quadrant” in lines18-19 is indefinite. It is unclear to the examiner if this is intended to recite that based on the movement tend of the robot being a move within the current quadrant, determining the current quadrant as the next target quadrant, or as recited determining the next target quadrant as the current quadrant, however the robot does not move to a different (next) target quadrant and it remains within the current quadrant, what next target quadrant is being determined as the current quadrant?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  

101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-13 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1 and 11 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 1 and 11 recite planning an accompanying user path from a current position of the robot to a destination position based on the map model of the set are and based on the accompanied user being lost, searching for the accompanied user using a search model. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a service device of a robot and the different modules (setting module, planning module, monitoring module, and a user searching module)” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind.  For example, but for the “service device of a robot and the different modules (setting module, planning module, monitoring module, and a user searching module)”, the claim(s) limitations encompass a person looking at data comprising of a map of a set of area and monitored data of a user could plan a path from current position to destination position and make a search of the user. The mere nominal recitation of “using a search model and service device of a robot and the different modules (setting module, planning module, monitoring module, and a user searching module)” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claims recite(s) the additional limitations of obtaining a map model of a set area; monitoring an accompanied user in real time in a process of accompanying the user to travel on the planned accompanying user path; a device for a robot, setting module, path planning module, accompanying monitoring module, and a user search module. The obtaining and monitoring steps are recited at a high level of generality (i.e., as a general means of gathering data of a set of area and a user), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a device for a robot, setting module, path planning module, accompanying monitoring module, and a user search module are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining and monitoring steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-10 and 12-13 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-13 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 20180181137 A1). 
With respect to claim 1, Choi discloses an accompanying service method for a robot (see at least [abstract]), comprising: obtaining a map model of a set area (see at least [0040]); planning an accompanying user path from a current position of the robot to a destination position based on the map model of the set area (see at least [0054-0056]); monitoring an accompanied user in real time in a process of accompanying the user to travel on the planned accompanying user path (see at least [0040], [0065], and [0067]); and based on the accompanied user being lost, searching for the accompanied user using a search model (see at least [0048-0054]).
With respect to claim 6, Choi discloses wherein the process of accompanying the user to travel on the planned accompanying user path comprises: monitoring an obstacle on the planned accompanying user path in real time; based on detecting the obstacle (see at least [0056]), determining whether the obstacle affects accompanying the user to travel (see at least [0056]); based on the obstacle affecting accompanying the user to travel, going around the obstacle (see at least [0056]); and based on the obstacle not affecting accompanying the user to travel, continuing to travel (see at least [0056], Choi teaches that the human following robot may (implying may not as well) reset a moving path of the robot based on front obstacle.).
With respect to claim 11, Choi teaches an accompanying service device for a robot, comprising a setting module, a path planning module, an accompanying monitoring module and a user searching module, wherein (see at least [abstract] and [0037-0038]): the setting module is configured to obtain a map model of a set area (see at least [0040]); the path planning module is configured to plan an accompanying user path from a current position of the robot to a destination position based on the map model of the set area (see at least [0054-0056]); the accompanying monitoring module is configured to monitor an accompanied user in real time in a process of accompanying the user to travel on the planned accompanying user path (see at least [0040], [0065], and [0067]); and the user searching module is configured to, based on the accompanied user being lost, search for the accompanied user using a search model (see at least [0048-0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20180181137 A1) in view of Yong (KR101297608B1).
With respect to claim 2, Choi teaches traveling straight along a current path until an obstacle is met (see at least [0050-0051] and [0056]); detecting a movement direction of the robot within a set period of time using a movement trend estimation method and determining a next movement direction of the robot (see at least [0043-0044] and [0074]); and repeating the traveling straight along the current path (see at least [‘0050-0051], [0056], [0067], and [0084]), the detecting the movement direction of the robot within a set period of time (see at least [0043-0044], [0056], [0067], [0074], and [0084]), the determining the next movement direction of the robot, the determining a next quadrant to which the robot is to move (see at least [0043-0044], [0056], [0067], [0074], and [0084]). 
However, Choi do not specifically teach wherein the searching for the accompanied user by using the search model comprises: dividing the map model into four quadrants based on a plane rectangular coordinate system; and determining a next quadrant to which the robot is to move according to the next movement direction of the robot, and searching the next quadrant by setting it as a current quadrant; and repeating the traveling straight along the current path, the detecting the movement direction of the robot within a set period of time, the determining the next movement direction of the robot, the determining a next quadrant to which the robot is to move; and the searching the next quadrant until the accompanied user is found; and searching the next quadrant by setting it as a current quadrant. 
Yong teaches wherein the searching for the accompanied user by using the search model comprises: dividing the map model into four quadrants based on a plane rectangular coordinate system (see at least [0069]); and determining a next quadrant to which the robot is to move according to the next movement direction of the robot (see at least [0087]), and searching the next quadrant by setting it as a current quadrant (see at least [0069]); and repeating the traveling straight along the current path, the detecting the movement direction of the robot within a set period of time, the determining the next movement direction of the robot, the determining a next quadrant to which the robot is to move (see at least [0020-0049]); and the searching the next quadrant until the map model is completed (see at least [0020-0049] and [0070], Yong teaches to repeatedly search each quadrant based on the traveling, direction, next quadrant and complete the map model (work space), though Yong is not specific to finding the user, a user is an obvious reason for performing the search method of Yong.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi to incorporate the teachings of Yong wherein the searching for the accompanied user by using the search model comprises: dividing the map model into four quadrants based on a plane rectangular coordinate system; and determining a next quadrant to which the robot is to move according to the next movement direction of the robot, and searching the next quadrant by setting it as a current quadrant; and repeating the traveling straight along the current path, the detecting the movement direction of the robot within a set period of time, the determining the next movement direction of the robot, the determining a next quadrant to which the robot is to move; and the searching the next quadrant until the accompanied user is found; and searching the next quadrant by setting it as a current quadrant. This would be done so that coverage of a search in a work space is made in which it would provide a more efficient scheme for the robots to cover all points of the workspace or searched area (see Yong para 0005-0006). 
With respect to claim 3, Choi do not specifically teach before determining the next movement direction of the robot: setting an inner point and an outer point in each quadrant; and estimating that the movement direction of the robot within the set period of time is inward movement or outward movement; wherein the determining the next quadrant to which the robot is to move according to the next movement direction of the robot comprises: based on a movement trend of the robot being outward movement and the movement direction of the robot on a plane is horizontal movement, determining a next target quadrant as a next quadrant of the current quadrant in a horizontal direction; based on a movement trend of the robot being outward movement and the movement direction of the robot on the plane is vertical movement, determining the next target quadrant as the next quadrant of the current quadrant in a vertical direction; and based on the movement trend of the robot being a move within the current quadrant, determining the next target quadrant as the current quadrant. 
Yong teaches before determining the next movement direction of the robot: setting an inner point and an outer point in each quadrant (see at least [0026] and [0069]); and estimating that the movement direction of the robot within the set period of time is inward movement or outward movement (see at least [0069-0070]); wherein the determining the next quadrant to which the robot is to move according to the next movement direction of the robot comprises: based on a movement trend of the robot being outward movement and the movement direction of the robot on a plane is horizontal movement, determining a next target quadrant as a next quadrant of the current quadrant in a horizontal direction (see at least [0026], [0040-0047], and [0069]); based on a movement trend of the robot being outward movement and the movement direction of the robot on the plane is vertical movement, determining the next target quadrant as the next quadrant of the current quadrant in a vertical direction (see at least [0026], [0040-0045], and [0069-0070]); and based on the movement trend of the robot being a move within the current quadrant, determining the next target quadrant as the current quadrant (see at least [0069] and [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi to incorporate the teachings of Yong wherein before determining the next movement direction of the robot: setting an inner point and an outer point in each quadrant; and estimating that the movement direction of the robot within the set period of time is inward movement or outward movement; wherein the determining the next quadrant to which the robot is to move according to the next movement direction of the robot comprises: based on a movement trend of the robot being outward movement and the movement direction of the robot on a plane is horizontal movement, determining a next target quadrant as a next quadrant of the current quadrant in a horizontal direction; based on a movement trend of the robot being outward movement and the movement direction of the robot on the plane is vertical movement, determining the next target quadrant as the next quadrant of the current quadrant in a vertical direction; and based on the movement trend of the robot being a move within the current quadrant, determining the next target quadrant as the current quadrant. This would be done so that coverage of a search in a work space is made in which it would provide a more efficient scheme for the robots to cover all points of the workspace or searched area (see Yong para 0005-0006).
With respect to claim 4, Choi do not specifically teach wherein the searching the next quadrant by setting it as the current quadrant comprises: searching the current quadrant in the order of the outer point and then the inner point, or in the order of the inner point and then the outer point.
Yong teaches wherein the searching the next quadrant by setting it as the current quadrant comprises: searching the current quadrant in the order of the outer point and then the inner point, or in the order of the inner point and then the outer point (see at least [0026], [0040-0045], and [0069-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi to incorporate the teachings of Yong wherein the searching the next quadrant by setting it as the current quadrant comprises: searching the current quadrant in the order of the outer point and then the inner point, or in the order of the inner point and then the outer point. This would be done so that coverage of a search in a work space is made in which it would provide a more efficient scheme for the robots to cover all points of the workspace or searched area (see Yong para 0005-0006). 
With respect to claim 5, Choi do not specifically teach wherein a search path for searching for the accompanied user by using the search model does not comprise a return path, and wherein search priorities are set for the quadrants, and a search priority of a quadrant where a doorway in the map model is located is set to the lowest, so that the robot searches the quadrant where the doorway is located last according to the search priority.
Yong teaches wherein a search path for searching for the accompanied user by using the search model does not comprise a return path (see at least [0075]), and wherein search priorities are set for the quadrants (see at least [0026], [0040-0045], and [0069-0070]), and a search priority of a quadrant where a doorway in the map model is located is set to the lowest, so that the robot searches the quadrant where the doorway is located last according to the search priority (see at least [0026], [0040-0045], and [0069-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi to incorporate the teachings of Yong wherein a search path for searching for the accompanied user by using the search model does not comprise a return path, and wherein search priorities are set for the quadrants, and a search priority of a quadrant where a doorway in the map model is located is set to the lowest, so that the robot searches the quadrant where the doorway is located last according to the search priority. This would be done so that coverage of a search in a work space is made in which it would provide a more efficient scheme for the robots to cover all points of the workspace or searched area (see Yong para 0005-0006).
With respect to claim 12, Choi teaches wherein the search path piloting sub-module is configured to detect that the robot travels straight along a current path until it meets an obstacle (see at least [0050-0051] and [0056]); detect a movement direction of the robot within a set period of time by using a movement trend estimation method and determining a next movement direction of the robot (see at least [0043-0044] and [0074]); and repeating the traveling straight along the current path (see at least [‘0050-0051], [0056], [0067], and [0084]), the detecting the movement direction of the robot within a set period of time (see at least [0043-0044], [0056], [0067], [0074], and [0084]), the determining the next movement direction of the robot, the determining a next quadrant to which the robot is to move (see at least [0043-0044], [0056], [0067], [0074], and [0084]).
Choi do not specifically teach wherein the user searching module comprises a quadrant dividing and inner/outer search point setting sub-module, a search path piloting sub-module, and a target recognizing sub-module, wherein the quadrant dividing and inner/outer search point setting sub-module is configured to divide the map model into four quadrants based on a plane rectangular coordinate system, wherein the target recognizing sub-module is configured to determine a next quadrant to which the robot is to move according to the next movement direction of the robot, and search the next quadrant by setting it as a current quadrant; and the searching the next quadrant is repeated until the accompanied user is found.
Yong teaches wherein the user searching module comprises a quadrant dividing and inner/outer search point setting sub-module, a search path piloting sub-module, and a target recognizing sub-module (see at least [0069] and [0087]), wherein the quadrant dividing and inner/outer search point setting sub-module is configured to divide the map model into four quadrants based on a plane rectangular coordinate system (see at least [0069] and [0087]), wherein the target recognizing sub-module is configured to determine a next quadrant to which the robot is to move according to the next movement direction of the robot (see at least [0069] and [0087]), and search the next quadrant by setting it as a current quadrant [0020-0049] and [0070]); and the searching the next quadrant is repeated until the accompanied user is found (see at least [0020-0049] and [0070], Yong teaches to repeatedly search each quadrant based on the traveling, direction, next quadrant and complete the map model (work space), though Yong is not specific to finding the user, a user is an obvious reason for performing the search method of Yong.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi to incorporate the teachings of Yong wherein the user searching module comprises a quadrant dividing and inner/outer search point setting sub-module, a search path piloting sub-module, and a target recognizing sub-module, wherein the quadrant dividing and inner/outer search point setting sub-module is configured to divide the map model into four quadrants based on a plane rectangular coordinate system, wherein the target recognizing sub-module is configured to determine a next quadrant to which the robot is to move according to the next movement direction of the robot, and search the next quadrant by setting it as a current quadrant; and the searching the next quadrant is repeated until the accompanied user is found. This would be done so that coverage of a search in a work space is made in which it would provide a more efficient scheme for the robots to cover all points of the workspace or searched area (see Yong para 0005-0006).
With respect to claim 13, Choi do not specifically teach wherein the quadrant dividing and inner/outer search point setting sub-module is further configured to set an inner point and an outer point in each quadrant, wherein the search path piloting sub-module is further configured to estimate that the movement direction of the robot within the set period of time is inward movement or outward movement based on the inner point and the outer point set in each quadrant, and wherein the determining a next quadrant to which the robot is to move according to the next movement direction of the robot comprises: based on a movement trend of the robot being outward movement and the movement direction of the robot on a plane is a horizontal movement, determining a next target quadrant as a next quadrant of the current quadrant in a horizontal direction; based on a movement trend of the robot being outward movement and the movement direction of the robot on the plane is a vertical movement, determining the next target quadrant as the next quadrant of the current quadrant in a vertical direction; and based on the movement trend of the robot being a move within the current quadrant, determining the next target quadrant as the current quadrant.
Yong teaches wherein the quadrant dividing and inner/outer search point setting sub-module is further configured to set an inner point and an outer point in each quadrant (see at least [0026], [0040-0045], and [0069-0070]), wherein the search path piloting sub-module is further configured to estimate that the movement direction of the robot within the set period of time is inward movement or outward movement based on the inner point and the outer point set in each quadrant (see at least [0026], [0040-0045], and [0069-0070]), and wherein the determining a next quadrant to which the robot is to move according to the next movement direction of the robot comprises: based on a movement trend of the robot being outward movement and the movement direction of the robot on a plane is a horizontal movement, determining a next target quadrant as a next quadrant of the current quadrant in a horizontal direction (see at least [0026], [0040-0045], and [0069-0070]); based on a movement trend of the robot being outward movement and the movement direction of the robot on the plane is a vertical movement, determining the next target quadrant as the next quadrant of the current quadrant in a vertical direction (see at least [0026], [0040-0045], and [0069-0070]); and based on the movement trend of the robot being a move within the current quadrant, determining the next target quadrant as the current quadrant (see at least [0026], [0040-0045], and [0069-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi to incorporate the teachings of Yong wherein the quadrant dividing and inner/outer search point setting sub-module is further configured to set an inner point and an outer point in each quadrant, wherein the search path piloting sub-module is further configured to estimate that the movement direction of the robot within the set period of time is inward movement or outward movement based on the inner point and the outer point set in each quadrant, and wherein the determining a next quadrant to which the robot is to move according to the next movement direction of the robot comprises: based on a movement trend of the robot being outward movement and the movement direction of the robot on a plane is a horizontal movement, determining a next target quadrant as a next quadrant of the current quadrant in a horizontal direction; based on a movement trend of the robot being outward movement and the movement direction of the robot on the plane is a vertical movement, determining the next target quadrant as the next quadrant of the current quadrant in a vertical direction; and based on the movement trend of the robot being a move within the current quadrant, determining the next target quadrant as the current quadrant. This would be done so that coverage of a search in a work space is made in which it would provide a more efficient scheme for the robots to cover all points of the workspace or searched area (see Yong para 0005-0006).

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20180181137 A1) in view of Miller et al (US 20200064827 A1).
With respect to claim 7, Choi do not specifically teach wherein the accompanying the user to travel on the planned accompanying user path comprises: based on the accompanied user instructing the robot to guide the user, guiding the user to travel; and based on the accompanied user instructing the robot to follow the user, following the user to travel.
Miller teaches wherein the accompanying the user to travel on the planned accompanying user path comprises: based on the accompanied user instructing the robot to guide the user, guiding the user to travel (see at least [0048], [0103], and [0126]); and based on the accompanied user instructing the robot to follow the user, following the user to travel (see at least [0020], [0025], and [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi to incorporate the teachings of Miller wherein the accompanying the user to travel on the planned accompanying user path comprises: based on the accompanied user instructing the robot to guide the user, guiding the user to travel; and based on the accompanied user instructing the robot to follow the user, following the user to travel. This would be done to increase the use of self-driving robots and improve human-robot interactions (see Miller para 0001-0002). 
With respect to claim 9, Choi teaches before searching for the accompanied user by using the search model: searching for the accompanied user on the planned companying user path and relocating the accompanied user (see at least [0037] and [0054]).
However, Choi do not specifically teach based on the relocating being successful, terminating the process; and based on the relocating being unsuccessful, performing the step of searching for the accompanied user by using the search model. 
Miller teaches based on the relocating being successful, terminating the process (see at least [0026] and [0084]); and based on the relocating being unsuccessful, performing the step of searching for the accompanied user by using the search model (see at least [0026] and [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi to incorporate the teachings of Miller wherein based on the relocating being successful, terminating the process; and based on the relocating being unsuccessful, performing the step of searching for the accompanied user by using the search model. This would be done to increase the use of self-driving robots and improve human-robot interactions (see Miller para 0001-0002). 
With respect to claim 10, Choi teaches based on determining that the accompanying the user to travel is following the user to travel, performing a forward search based on the planned accompanying user path (see at least [0057], [0059], and [0081]); during the reverse or forward search process, obtaining images (see at least [0057-0060]), obtaining feature information of each pedestrian in the images (see at least [0053], [0058], and [0062-0065]), and calculating feature similarity between the feature information of each pedestrian and the feature template of the accompanied user (see at least [0015], [0022], [0059], [0061], and [0081]); and based on a maximum feature similarity being greater than a set similarity threshold (see at least [0015], [0022], [0059], [0061], and [0081], Choi teaches based on the comparison of depth image and color images to re-track/re-detect the following target, therefore implying that the re-tracking/re-detecting is greater than a similarity threshold in order to re-detect/re-track the following target.), determining that a pedestrian having the maximum feature similarity is the accompanied user (see at least [0015], [0022], [0059], [0061], and [0081]). 
However, Choi do not specifically teach wherein the searching for the accompanied user and relocating the accompanied user comprises: based on determining that the accompanying the user to travel is guiding the user to travel, performing a reverse search based on the planned accompanying user path. 
Miller teaches wherein the searching for the accompanied user and relocating the accompanied user comprises: based on determining that the accompanying the user to travel is guiding the user to travel, performing a reverse search based on the planned accompanying user path (see at least [0048], [0103], and [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi to incorporate the teachings of Miller wherein the searching for the accompanied user and relocating the accompanied user comprises: based on determining that the accompanying the user to travel is guiding the user to travel, performing a reverse search based on the planned accompanying user path. This would be done to increase the use of self-driving robots and improve human-robot interactions (see Miller para 0001-0002).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20180181137 A1) in view of Yong (KR101297608B1) in view of Miller et al (US 20200064827 A1).
With respect to claim 8,  Choi teaches based on the accompanying the user to travel being following the user to travel, the monitoring the accompanied user in real time comprises: initializing a position and speed state information of the accompanied user (see at least [0043-0044], [0065], and [0074]); estimating the position and travel speed of the accompanied user (see at least [0016], [0043-0044], [0065], and [0074]); creating a feature template of the accompanied user and performing pedestrian detection on a collected image (see at least [0062-0066]); travelling according to a travel state of the accompanied user (see at least [0043-0044] and [0052-0054]); detecting a distance to an obstacle ahead by using a radar module (see at least [0056] and [0058]), and controlling the robot within the set following distance (see at least [0043-0044] and [0074]); and adjusting travel speed of the robot according to the estimated travel speed of the accompanied user (see at least [0043-0044] and [0074]).  
However, Choi as modified by Yong do not specifically teach wherein, based on the accompanying the user to travel being guiding the user to travel, the monitoring the accompanied user in real time comprises: based on the robot determining that tracking for the accompanied user is normal and setting a safe monitoring distance, monitoring the accompanied user in real time and confirming whether the accompanied user is following the robot; based on detecting that the accompanied user is within a set following distance, continuing to travel; based on detecting that the accompanied user is outside the set safe monitoring distance, switching to a search mode, relocating the accompanied user and continuing to guide the accompanied user to travel; based on detecting that the accompanied user is outside the set following distance, but within the set safe monitoring distance, switching to a tracking mode and tracking the accompanied user; and based on detecting that the accompanied user enters the set following distance, switching to a forward state and continuing to travel.
Miller teaches wherein, based on the accompanying the user to travel being guiding the user to travel, the monitoring the accompanied user in real time comprises: based on the robot determining that tracking for the accompanied user is normal and setting a safe monitoring distance, monitoring the accompanied user in real time and confirming whether the accompanied user is following the robot (see at least [0077], [0104], and [0122]); based on detecting that the accompanied user is within a set following distance, continuing to travel (see at least [0077], [0104], and [0122]); based on detecting that the accompanied user is outside the set safe monitoring distance, switching to a search mode (see at least [0077], [0104], and [0122]), relocating the accompanied user and continuing to guide the accompanied user to travel (see at least [0077], [0104], and [0122]); based on detecting that the accompanied user is outside the set following distance, but within the set safe monitoring distance, switching to a tracking mode and tracking the accompanied user (see at least [0077], [0104], and [0122]); and based on detecting that the accompanied user enters the set following distance, switching to a forward state and continuing to travel (see at least [0077], [0104], and [0122]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi as modified by Yong to incorporate the teachings of Miller wherein, based on the accompanying the user to travel being guiding the user to travel, the monitoring the accompanied user in real time comprises: based on the robot determining that tracking for the accompanied user is normal and setting a safe monitoring distance, monitoring the accompanied user in real time and confirming whether the accompanied user is following the robot; based on detecting that the accompanied user is within a set following distance, continuing to travel; based on detecting that the accompanied user is outside the set safe monitoring distance, switching to a search mode, relocating the accompanied user and continuing to guide the accompanied user to travel; based on detecting that the accompanied user is outside the set following distance, but within the set safe monitoring distance, switching to a tracking mode and tracking the accompanied user; and based on detecting that the accompanied user enters the set following distance, switching to a forward state and continuing to travel.. This would be done to increase the use of self-driving robots and improve human-robot interactions (see Miller para 0001-0002). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./           Examiner, Art Unit 3667            

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667